Exhibit LML Payment Systems, Inc. Fiscal 2009 Second Quarter Conference Call November 12, 2008 Operator: Ladies and gentlemen welcome to the LML Payment Systems 2009 Second Quarter Conference Call. With us on the call today is Patrick Gaines, President and Chief Executive Officer of LML Payment Systems and Richard Schulz, Controller and Chief Accounting Officer of LML, and Craig Thomson, President of Beanstream. Everyone should have access to the press release which went out earlier today regarding this announcement. If not, the release is available on the LML Web site at www.lmlpayment.com. Before we begin, we would like to remind everyone that the prepared remarks may contain forward-looking statements regarding future events and future performance of the corporation and management may make additional forward-looking statements in response to your questions.These statements do not guarantee future performance; therefore, undue reliance should not be placed upon them. We refer all of you to the corporation’s most recent Form 10-K and 10-Q and Form 8-K filed with the Securities and Exchange Commission, as well as the Safe Harbor Statement in today's press release for a more detailed discussion of the factors that could cause actual results to differ materially from those projected in any forward-looking statements.The corporation assumes no obligation to revise any forward-looking projections that may be made in today's release or call. As a reminder, today's call is being recorded Tuesday, November 12, 2008. At this time, I would like to turn things over to Mr. Patrick Gaines. Please go ahead, sir. Patrick Gaines: Good afternoon everyone, and thank you for joining us here today as we discuss our most recent financial results.Overall, we are extremely pleased to be able to deliver profitable results for both the second quarter and six month period of fiscal Revenue for the second quarter was approximately $3.1 million, compared to approximately $3.2 million for the same period last year.Gross Profit was $1.6 million or 51 %, and Net Income was $65,000 for the quarter, an increase of approximately $247,000 from the same period last year. - 1 - Of our three operating segments, revenue for our Transaction Payment Processing segment increased to approximately $2.0 million, a 15 % increase from the same period last year. Revenue from our Check Processing segment was approximately $683,000 compared to approximately $1.0 million for the previous year. This decrease is primarily due to the software royalties received from our partnership with CheckFree. This past quarter, we did not receive any royalties from the CheckFree partnership compared to the $147,000 we received in the same period last year. Gross Profit from the TPP segment was approximately $914,000 or 46% and Gross Profit for the Check Processing segment was approximately $272,000, or 40%. Revenue from our Intellectual Property segment was up 1% to $434,000. At the end of the quarter, revenue from our TPP segment made up 64% of total revenue, while check processing made up 22% and Intellectual Property made up 14% of total revenue respectively. Revenue for the six month period was approximately $6.3 million; an increase of $1.6 million or 35% from the same period last year. Combined Gross Profit was approximately $3.2 million or 52%.Operating Income was approximately $306,000 compared to $80,000 for the same period last year; an improvement of $226,000. Net
